DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 15-18, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
During the previous examination, Examiner found no prior art that alone or in combination with Giordano (US 20170300627) that fairly taught or suggested a secure digital rights management (DRM) client application programmed to: generate a secure transaction ID by the secure DRM client application by encrypting an internal device ID of the computing device using an information centric name (ICN) of the digital content item; generate an uniform resource identifier (URI) comprising the transaction amount for the digital content item, the publisher wallet ID, and the secure transaction ID associated with both the digital content item and the publisher wallet ID, wherein the secure DRM client application is programmed to forward the URI to the blockchain-based wallet application, and wherein the blockchain-based wallet application is programmed to forward the 2S/N: 15/681,388 URI to the associated blockchain-based transaction service when 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUAN ZHANG/Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685